Citation Nr: 9934903	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  95-39 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine, currently rated as 40 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the right great toe, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to March 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1995 and February 1998 rating 
decisions of the RO.  

In January 1999, the RO increased the ratings for the 
veteran's service-connected low back disorder and residuals 
of a fractured right great toe to 40 percent and 10 percent, 
respectively.  Despite these awards, the appeals remain in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


REMAND

The veteran contends that his service-connected back and 
right great toe disabilities are more disabling than the 
current ratings reflect. 

The only potentially applicable basis for an increased 
schedular rating for the veteran's low back disability is 
pursuant to Diagnostic Code 5293.  An April 1999 MRI shows 
advanced degenerative disc disease at the L2-L3 through the 
L5-S1 levels with broad based disc herniations at the L5-S1 
and L4-L5 levels spanning from the left to the right neural 
foramina producing bilateral neural foramina stenosis.  
Broad-based bulges were noted at the L2-L3 and L3-L4 levels.  
The examiner stated that, compared to a prior study in 
December 1992, the disc herniation at the L4-L5 level 
appeared to be new.  A CT scan dated in July 1999 showed mild 
spinal stenosis at L4-L5 and L5-S1 secondary to bulging 
annuli, facet hypertrophy and thickening of the ligamentum 
flava.  

The Board is not free to exercise its own judgment as to the 
extent to which neurological involvement contributes to the 
veteran's service-connected disability and is precluded, in 
fact, from exercising an opinion on any medical matter.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In order to 
consider all disabling manifestations of the service-
connected back disorder, the Board finds that neurological 
examination is required prior to appellate disposition.  If 
the veteran's service-connected back disability includes disc 
involvement, a higher schedular evaluation may be warranted, 
and the provisions of 38 C.F.R. §§ 4.40, 4.45 would be for 
consideration.  See VAOPGCPREC 36-97 (Dec. 12, 1997).

With respect to the veteran's arthritis of the right great 
toe, the Board finds that the December 1998 VA foot 
examination report is inadequate for rating purposes.  
Indeed, the examiner noted that the veteran required a cane 
for walking but did not indicate whether the cane was 
required because of his back or toe disability.  The Board 
further notes that, as regards painful motion of the right 
great toe, the provisions of 38 C.F.R. § 4.59 (1999) must be 
considered. 

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
December 1998 for his service-connected 
right great toe and low back 
disabilities.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2. The RO also should schedule the 
veteran for comprehensive VA orthopedic 
and neurological examinations to 
determine the current severity of his 
service-connected right great toe and low 
back disabilities.  All indicated tests 
must be conducted.  The claims file must 
be made available to and reviewed by the 
examiners prior to the requested study.  
The examiners should determine whether 
the veteran has any disc involvement and 
whether it is associated with his 
service-connected low back disability.  
The examiners should report detailed 
clinical findings and comment 
specifically on the likely degree of 
disability attributable to his service-
connected low back and right great toe 
disabilities.  The examiners also should 
identify any objective evidence of pain 
or functional loss due to pain associated 
with the service-connected right great 
toe and low back disabilities.  The 
examiners should be requested to provide 
an opinion as to the extent that pain 
limits the veteran's functional ability.  
The examiner should also be requested to 
determine whether, and to what extent, 
the low back and right great toe exhibit 
weakened movement, excess fatigability, 
or incoordination.  A complete rationale 
for any opinion expressed must be 
provided.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issues on appeal, to 
include consideration of the holdings in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and Hicks v. Brown, 8 Vet. App. 417 
(1995), as well as all applicable VA 
regulations, including 38 C.F.R. §§ 4.40 
4.45 and 4.59 (1999).  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
issued a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


